Case 1:16-cv-05303-DLI-RER Document 40 Filed 10/17/18 Page 1 of 14 PageID #: 438




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK
                                     _____________________
                                           No 16-CV-05303
                                     _____________________

                                RICARDO PEREZ CAMPOS
                                AND GERARDO GONZALEZ,

                                             Plaintiffs,

                                              VERSUS


                      QUENTIN MARKET CORP. (D/B/A QUENTIN
                       MARKET), WON KE LEE, SEAN OH, AND
                               SUSAN JONG LEE,
                                            Defendants.
                                        ___________________

                                  REPORT & RECOMMENDATION

                                           October 17, 2018
                                        ___________________


                             to the Honorable Dora Lizette Irizarry
                                United States Chief District Judge



 RAMON E. REYES, JR., U.S.M.J.:

        Ricardo Perez Campos (“Perez                  Defendants”) (collectively, “Defendants”).
 Campos”)       and     Gerardo      Gonzalez         (Dkt. No. 1 (“Compl.”) at 3-5). Defendants
 (“Gonzales”) (collectively, “Plaintiffs”)            have failed to appear in this action since May
 commenced this action on September 23,               22, 2017. (Dkt. No. 17). Plaintiffs now move
 2016, alleging multiple violations of the Fair       for Default Judgment against all Defendants
 Labor Standards Act (“FLSA”), 29 U.S.C. §§           pursuant to Federal Rules of Civil Procedure
 201 et seq. and the New York Labor Law               Rule 55(b)(2). (Dkt. No. 36). Your Honor has
 (“NYLL”), NYLL §§ 190 et seq. by Quentin             referred this motion to me for a report and
 Market Corporation (“Quentin Market” or              recommendation. (ECF Order dated
 “Corporate Defendant”) and individual                05/07/2018).
 defendants Won Ke Lee (“W.K. Lee”), Sean
 Oh (“Oh”), and Susan Jong Lee (“S.J. Lee”)                   For the reasons set forth herein, I
 (together with W.K. Lee and Oh, “Individual          respectfully recommend that Your Honor

                                                  1
Case 1:16-cv-05303-DLI-RER Document 40 Filed 10/17/18 Page 2 of 14 PageID #: 439



 grant the Plaintiffs’ motion for Default                 total of fifty-four hours per week. (Compl. ¶
 Judgment and award Plaintiffs $173,863.16                41). From August 2010 to September 2015,
 in damages, plus pre- and post- judgment                 Perez Camos received a fixed salary of $750
 interest.                                                per week. (Compl. ¶ 43). From September
                                                          2015 to July 23, 2016, Perez Campos
                 BACKGROUND                               received a fixed salary of $800 per week.
                                                          (Compl. ¶ 44).
     I. Statement of Facts 1
                                                                  Plaintiff Gerardo Gonzalez worked
          Defendants own and operate a                    for the Defendants as a deli worker from
 supermarket in Brooklyn, N.Y., doing                     September 2009 to July 23, 2016. (Compl. ¶
 business as Quentin Market. (Compl. ¶ 14).               51). He regularly handled goods in interstate
 Plaintiff alleges that Quentin Market had                commerce, and his duties required neither
 gross annual sales of over $500,000 in each              discretion nor independent judgment.
 year from 2010 to 2016, and that Quentin                 (Compl. ¶¶ 53-54). From September 2010
 Market is directly engaged in interstate                 until on or about November 2015, Gonzalez
 commerce. (Compl. ¶¶ 31-32). Plaintiff                   worked a twelve-hour shift (8:00 A.M. to
 claims that each individual Defendant has an             8:00 P.M.) on Mondays, Tuesdays,
 ownership interest in and exercises                      Thursdays, and Fridays, and an eleven-hour
 operational control over the Defendant                   shift (8:00 A.M. to 7:00 P.M.) on Saturdays
 Corporation. (Compl. ¶¶ 17, 20, 23). Plaintiff           and Sundays, for a total of seventy hours per
 further alleges that the Individual Defendants           week. (Compl. ¶ 56). From November 2015
 operate the Defendant Corporation as an alter            until July 23, 2016, Gonzalez worked from
 ego of themselves, or they fail to operate the           9:00 A.M. to around 7:40 P.M. on Tuesdays
 Defendant Corporation as a legally separate              through Sundays, for a total of approximately
 entity. (Compl. ¶ 30).                                   sixty-four hours per week. (Compl. ¶ 57).
                                                          From August 2010 to January 2013,
         Plaintiff Ricardo Perez Campos                   Gonzalez received a fixed salary of $560 per
 worked for Defendants from September 1996                week. (Compl. ¶ 59). This amount increased
 to July 23, 2016, as a cashier, stock worker,            to $580 per week from January 2013 to June
 general assistant, and handyman. (Compl. ¶¶              2015, and it increased again to $600 per week
 35-36). He regularly handled goods in                    from June 2015 to July 23, 2016. (Compl. ¶¶
 interstate commerce, and his duties required             60-61).
 neither discretion nor independent judgment.
 (Compl. ¶¶ 37-38). From September 2010                           Defendants did not give either
 until January 2015, Perez Campos worked                  Plaintiff any meal or rest breaks. (Compl. ¶¶
 eleven-hour shifts (9:00 A.M. until 8:00                 45, 62). Defendants did not provide either
 P.M.) on Monday through Thursday and ten-                Plaintiff with any wage statement accounting
 hour shifts (9:00 A.M. until 7:00 P.M.) on               for his hours or setting forth his rate of pay
 Saturday and Sunday, for a total of sixty-four           per hour, nor did Defendants provide any
 hours per week. (Compl. ¶ 40). From January              notices, posted or otherwise, regarding
 2015 until July 23, 2016, Perez Campos                   overtime and wages under the FLSA or
 worked nine-hour shifts (10:00 A.M. until                NYLL. (Compl. ¶¶ 46-47, 63-64). Both Perez
 7:00 P.M.) from Saturday to Thursday, for a              Campos and Gonzalez claim that Defendants

 1
  These facts, which are all well-pleaded in the          Greyhound Exhibitgroup v. E.L.U.L. Realty Corp.,
 Complaint, (Dkt. No. 1), are accepted as true. See       973 F.2d 155, 158 (2d Cir. 1992).

                                                      2
Case 1:16-cv-05303-DLI-RER Document 40 Filed 10/17/18 Page 3 of 14 PageID #: 440



 did not have any time tracking device to                             DISCUSSION
 calculate their hours, but Defendants did
 require them to sign a document that                   I. Legal Standards
 incorrectly stated their arrival and departure
 times. (Compl. ¶¶ 48, 65).                                     Rule 55 of the Federal Rules of Civil
                                                       Procedure calls for a two-step process for
         Plaintiffs allege Defendants willfully        obtaining a default judgment. See Priestly v.
 violated the minimum wage and overtime                Headminder, Inc., 647 F.3d 497, 504 (2d Cir.
 provisions of the FLSA and NYLL. (Compl.              2011). First, the plaintiff must request entry
 ¶¶ 83-100). Plaintiffs also allege that               of default by the Clerk of the Court. Id.
 Defendants willfully failed to provide spread-        (citing Fed. R. Civ. P. 55(a)). Once default
 of-hours pay as required by the NYLL.                 has been entered against the non-responsive
 (Compl. ¶¶ 101-104). Finally, Plaintiffs              parties, the plaintiff “must apply to the court
 claim that Defendants violated the New York           for a default judgment.” Fed. R. Civ. P.
 Wage Theft Prevention Act, NYLL §§ 195(1)             55(b)(2). Once the plaintiff meets these
 and 195(3), by failing to provide notice of           requirements, the court must accept
 pay at hiring and proper wage statements              plaintiff’s factual allegations as true and draw
 with each pay check. (Compl. ¶¶ 105-110).             all reasonable inferences in plaintiff’s favor.
                                                       Finkel v. Romanowicz, 577 F.3d 79, 84 (2d
  II. Procedural History                               Cir. 2009). The court must determine
                                                       whether these facts establish the defendant’s
         Although two of the Defendants,               liability as a matter of law. City of N.Y. v.
 Quentin Market and S.J. Lee, answered the             Mickalis Pawn Shop, LLC, 645 F.3d 114, 137
 complaint, (Dkt. Nos. 11, 15, 16),                    (2d Cir. 2011). The court “need not credit the
 participated in the initial conference, (Minute       plaintiff’s legal conclusions.” Priestly, 647
 Entry on 1/24/2018), and participated in              F.3d at 504.
 mediation, (Dkt. No. 27 at 3:9-10), none of
 the Defendants have participated in this                      Unlike liability, damages must have
 action since their attorney moved to                  an evidentiary basis such that they can be
 withdraw on May 22, 2017. (Dkt. No. 17).              “ascertained with reasonable certainty.”
 After Defendants failed to appear at two              Cement and Concrete Workers Dist. Council
 conferences, (See Minute Entries for                  Welfare Fund v. Metro Foundation
 6/27/2017 and 7/17/2017), Plaintiffs moved            Contractors, Inc., 699 F.3d 230, 234 (2d Cir.
 to strike the answers of Quentin Market and           2012). A plaintiff in an FLSA action bears the
 S.J. Lee and enter default against all                burden of proving the number of hours he
 Defendants. (Dkt. No. 29). On March 13,               worked. Anderson v. Mt. Clemens Pottery
 2018, Your Honor granted Plaintiff’s motion           Co., 328 U.S. 680, 686–87 (1946). However,
 to strike the answers, (ECF Order dated               where the employer fails to maintain
 3/13/2018), and on March 14, 2018, the Clerk          adequate records, this burden is minimal and
 of the Court entered default against all four         may be satisfied by testimony creating a “just
 Defendants. Plaintiffs moved for Default              and reasonable inference” that the employee
 Judgment on May 4, 2018, (Dkt. No. 36                 worked the claimed hours. See Pik Quan
 (“Pls.’ Mot.”)), and Your Honor referred the          Leong v. 127 Glen Head Inc., 102 F.Supp.3d
 motion to me for a Report and                         450, 454 (E.D.N.Y. 2015). Regardless of
 Recommendation. (ECF Order dated                      what this evidence shows, the plaintiff’s
 05/07/2018).                                          recovery is limited to the amount and type
                                                       established in the complaint. Fed. R. Civ. P.

                                                   3
Case 1:16-cv-05303-DLI-RER Document 40 Filed 10/17/18 Page 4 of 14 PageID #: 441



 54(c) (“A default judgment must not differ in         employee.” 29 U.S.C. § 203(d). An employee
 kind from, or exceed in amount, what is               may       simultaneously      have     multiple
 demanded in the pleadings.”); see also Silge          “employers” who share joint liability for
 v. Merz, 510 F.3d 157, 160 (2d Cir. 2007).            FLSA violations. Chuchuca v. Creative
 Thus, Plaintiffs must first establish liability       Customs Cabinets Inc., No. 13-CV-2506
 based on the factual allegations in the               (RLM), 2014 WL 6674583, at *6 (E.D.N.Y.
 Complaint and then establish damages based            Nov. 25, 2014) (citing 29 C.F.R. § 791.2 (“A
 on their evidentiary submissions.                     single individual may stand in the relation of
                                                       an employee to two or more employers at the
  II.   Liability                                      same time under the Fair Labor Standards
                                                       Act . . . .”)). The Second Circuit employs an
    A. Coverage under the FLSA and NYLL
                                                       “economic reality” test to determine whether
          The minimum wage and overtime                an individual defendant is a joint employer
 requirements of the FLSA and the NYLL                 for the purpose of assigning liability under
 apply to covered, non-exempt workers who              the FLSA. Irizarry v. Catsimatidis, 722 F.3d
 are employed by an enterprise engaged in              99, 104 (2d Cir. 2013). This test examines
 commerce. Murphy v. Heartshare Human                  “whether the alleged employer (1) had the
 Servs. of New York, 254 F. Supp. 3d 392, 395          power to hire and fire the employees, (2)
 (E.D.N.Y. 2017) (citing 29 U.S.C. § 201 et            supervised and controlled employee work
 seq.; N.Y. Lab. Law § 652; 12 N.Y.C.R.R. §            schedules or conditions of employment, (3)
 142–2.1; 12 N.Y.C.R.R. § 142–2.2). The                determined the rate and method of payment,
 FLSA “enterprise” requirement is satisfied            and (4) maintained employment records.”
 where the employee handles “goods or                  Carter v. Dutchess Cmty. Coll., 735 F.2d 8,
 materials that have been moved in or                  12 (2d Cir. 1984). Even when an individual
 produced for commerce” and the enterprise             has not met these factors, “[a]uthority over
 has “annual gross volume sales…not less               management, supervision, and oversight of a
 than $500,000[.]” 20 U.S.C. § 203(s)(1)(i) &          company's affairs in general” may be
 (ii). Plaintiffs’ pleadings have satisfied this       sufficient to establish that an individual is an
 requirement as to Quentin Market. (See                employer. Catsimatidis, 722 F.3d at 110.
 Compl. ¶ 31-32). Additionally, Plaintiffs             Accordingly, “a corporate officer with
 performed the jobs of cashier, stock worker,          operational control of a corporation's covered
 handyman, deli worker, and general assistant.         enterprise is an employer along with the
 (Compl. ¶ 33). None of these positions is             corporation.” Chuchuca, 2014 WL 6674583,
 exempt from the FLSA or NYLL’s minimum                at *7 (internal quotations omitted).
 wage and overtime requirements. See 29
                                                               Under the NYLL, the term employer
 U.S.C. § 213(a)(1); N.Y. Comp. Codes R. &
                                                       “includes any individual . . . corporation, [or]
 Regs. tit. 12, § 142-2.14. Therefore,
                                                       limited liability company . . . acting as
 Plaintiffs, as employees of Quentin Market,
                                                       employer.” N.Y. Lab. Law § 651(6). The
 are covered by the FLSA and the NYLL.
                                                       existence of an           employer-employee
        i. Individual Defendants are Joint             relationship is based on “the degree of control
           Employers                                   exercised by the purported employer.”
                                                       Fermin v. Las Delicias Peruanas Rest., Inc.,
         The FLSA defines an employer as               93 F. Supp. 3d 19, 34 (E.D.N.Y. 2015)
 “any person acting directly or indirectly in          (internal quotations omitted). Like the FLSA,
 the interest of an employer in relation to an         the NYLL allows a single employee to have


                                                   4
Case 1:16-cv-05303-DLI-RER Document 40 Filed 10/17/18 Page 5 of 14 PageID #: 442



 multiple “employers.” Chuchuca, 2014 WL                       Because they claim a willful violation,
 6674583, at *7.                                               (Compl. ¶¶ 87, 91), any violation of the
                                                               FLSA after September 23, 2013, and
         Plaintiffs allege that individual                     violations of the NYLL after September 23,
 Defendants W.K. Lee, Sean Oh, and S.J. Lee                    2010, are compensable.
 held an ownership interest in the corporation
 and possessed operational control over                            B. Minimum Wage                 and     Overtime
 significant functions of Quentin Market.                             Violations
 (Compl. ¶¶ 17, 20, 23). Plaintiffs claim that
 the individual defendants had “substantial                            Plaintiffs have raised claims for
 control” over the Plaintiffs’ working                         failure to pay minimum wage and overtime.
 conditions and over the policies and practices                (Compl. ¶ 4). The FLSA and the NYLL set
 governing the Plaintiffs’ employment and                      minimum hourly wages that employers must
 compensation. (Compl. ¶ 27). Plaintiffs also                  pay workers such as the Plaintiffs. 29 U.S.C.
 allege that W.K. Lee and Sean Oh determined                   § 206; N.Y. Lab. Law § 652. Both the FLSA
 the wages of employees, established the                       and NYLL also require employers to pay
 schedules, maintained employee records, and                   overtime wages, equal to one and one-half the
 had the authority to hire and fire employees.                 employee’s regular salary, for every hour
 (Compl. ¶¶ 18, 21). These pleadings                           worked in excess of forty hours in any given
 sufficiently establish that the individual                    week. 29 U.S.C. § 207(a); N.Y. Lab. Law §
 Defendants are “employers” under the FLSA                     651; 12 NYCRR § 142-2.2. Under both
 and NYLL.                                                     statutes, employers are required to maintain
                                                               records of employees’ wage and hours. 29
          ii. Statute of Limitations                           U.S.C. § 211(c); 29 C.R.F. § 516.2; N.Y. Lab.
                                                               Law § 195(2-4). “[W]hen an employer fails
         Claims under either the FLSA or the                   to maintain accurate records or where, as
 NYLL are limited by the applicable statutes                   here, no records have been produced as a
 of limitation. Willful violations of the FLSA                 consequence of a defendant's default, courts
 are governed by a three-year statute of                       have held that the plaintiff['s] recollection
 limitations. McLaughlin v. Richland Shoe                      and estimates of hours worked are presumed
 Co., 486 U.S. 128, 129, 108 S.Ct. 1677, 100                   to be correct.” Gunawan v. Sake Sushi Rest.,
 L.Ed.2d 115 (1988) (citing 29 U.S.C. §                        897 F. Supp. 2d 76, 88 (E.D.N.Y. 2012).
 255(a)). A violation is willful if “the
 employer either knew or showed reckless                               For purposes of determining whether
 disregard for the matter of whether its                       Plaintiffs were paid the prevailing minimum
 conduct was prohibited[.]” Id. at 133. The                    wage, the Court must determine their regular
 statute of limitations under the NYLL is six                  hourly rate of pay. Because the New York
 years, regardless of willfulness. N.Y. Lab.                   Hospitality Industry Wage Order does not
 Law §§ 198(3). Plaintiffs commenced this                      cover these Plaintiffs, 2 the regular hourly rate
 action on September 23, 2016. (Dkt. No. 1).                   of pay equals the Plaintiffs’ total weekly pay

 2
   Under the New York Hospitality Industry Wage                prepares and offers food or beverage for human
 Order, an employee’s regular hourly rate is determined        consumption either on any of its premises or by such
 by dividing the employee’s total weekly pay by 40             service as catering, banquet, box lunch, curb service or
 hours. N.Y. Comp. Codes R. & Regs. tit. 12, § 146-            counter service to the public, to employees, or to
 3.5. This regulation defines the “hospitality industry”       members or guests of members . . . .” N.Y. Comp.
 as a “restaurant” or “hotel,” and it defines a                Codes R. & Regs. tit. 12, § 146-3.1(a), (b). Plaintiffs
 “restaurant” as “any eating or drinking place that            have offered no evidence that Quentin Market is a

                                                           5
Case 1:16-cv-05303-DLI-RER Document 40 Filed 10/17/18 Page 6 of 14 PageID #: 443



 divided by the total number of hours work.                      employment period, Gonzales did receive at
 Bedasie v. Mr. Z Towing, Inc., No.13-CV-                        or above the minimum wage. 4
 5453 (CLP), 2017 WL 1135727, at *31
 (E.D.N.Y. Mar. 24, 2017) (citing N.Y. Comp.                           C. Spread-of-Hours Liability
 Codes R. & Regs. tit. 12, § 142-2.16).
                                                                     Under the NYLL spread-of-hours
         Throughout their employment with                        provision, employees who make minimum
 Defendants, Plaintiffs worked six days per                      wage or less are entitled to an additional hour
 week, nine to twelve hours per day, and                         of pay, at the prevailing minimum wage, for
 approximately fifty-four to seventy hours per                   every day they work more than 10 hours.
 week. (Compl. ¶¶ 40-41, 56-57). Both                            N.Y. Comp. Codes R. & Regs. tit. 12, §§ 142-
 Plaintiffs regularly worked more than forty                     2.4; see also Fermin, 93 F. Supp. 3d at 45–46
 hours each week while receiving fixed                           (“A limitation upon a plaintiff's eligibility to
 salaries that did not include overtime                          recover for spread-of-hours is that the
 compensation at one and one-half their                          plaintiff not earn more than the minimum
 regular hourly rate. (Compl. ¶¶ 40-44).                         wage.”); Sosnowy v. A. Perri Farms, Inc.,
 Therefore, Plaintiffs have adequately pleaded                   764 F. Supp. 2d 457, 474 (E.D.N.Y. 2011)
 that the Defendants violated the FLSA and                       (“[T]he spread-of-hours provision is properly
 NYLL overtime requirements.                                     limited to enhancing the compensation of
                                                                 those receiving only the minimum required
        Defendants did not violate the                           by law.”) (quoting Almeida v. Aguinaga, 500
 minimum wage requirements with respect to                       F. Supp. 2d 366, 369–70 (S.D.N.Y. 2007)).
 Perez Campos. 3 However, from December
 31, 2014, to October 31, 2015, Gonzalez                                 Perez Campos’s rate of pay exceeded
 worked about seventy hours per week but                         the minimum wage for the entire period in
 was paid a fixed salary of $580-600 per week.                   question. See Appendix A. Thus, Perez
 (Compl. ¶ 56, 60-61). From December 31,                         Campos is not entitled to spread of hours pay
 2014, until May 31, 2015, Gonzales earned                       under the NYLL.
 $8.23 per hour, and from June 1, 2015, to
 October 31, 2015, Gonzales earned $8.57 per                             From December 31, 2014, to October
 hour. From December 31, 2014, to December                       31, 2015, Gonzales worked more than ten
 30, 2015, the applicable minimum wage was                       hours per day and received less than the
 $8.75 per hour. See N.Y. Lab. Law § 652.                        prevailing minimum wage. See Appendix B.
 Therefore, Defendants failed to pay Gonzales                    During this period, Gonzales should have
 the prevailing minimum wage from                                received spread-of-hours compensation. See
 December 31, 2014 to October 31, 2015. For                      N.Y. Comp. Codes R. & Regs. tit. 12, §§ 142-
 all other times during the applicable                           2.4. However, even though Gonzales worked
                                                                 more than ten hours throughout his


 restaurant for the purposes of this regulation other than       3
                                                                   Perez Campos’s regularly hourly rate never fell
 the vague allegation that Gonzales was a “deli                  below $11.00 per hour. See infra Appendix A. The
 worker.” Such non-existent or vague allegations are             New York State minimum wage did not rise above
 insufficient to establish that Plaintiffs are hospitality       $9.00 per hour during the period in question. See N.Y.
 industry employees. Thus, the Court will apply the              Lab. Law § 652.
 New York Miscellaneous Industries and Occupations
 Wage Order, N.Y. Comp. Codes R. & Regs. tit. 12 §               4
                                                                     See infra Appendix B.
 142, to calculate liability and damages.


                                                             6
Case 1:16-cv-05303-DLI-RER Document 40 Filed 10/17/18 Page 7 of 14 PageID #: 444



 employment, he made more than the                         E. Wage Theft Prevention Act Liability
 minimum wage prior to December 31, 2014,
 and after October 31, 2015. Therefore,                         Plaintiffs claim that Defendants
 Gonzales is not entitled to spread-of-hours            violated NYLL § 195 also known as the
 pay during these periods.                              Wage Theft Prevention Act (“WTPA”).
                                                        Section 195(1) of the WTPA requires an
    D. Liquidated Damages                               employer to “provide his or her employees . .
                                                        . at the time of hiring, a notice containing
          Under the FLSA, any employer who
 violates the minimum wage or overtime                  [among other things] the rate or rates of pay
 provisions is liable for an equal amount in            and basis thereof.” N.Y. Lab. Law § 195(1).
 liquidated damages unless “the employer                Although Plaintiffs claim that they never
 shows to the satisfaction of the court that the        received a notice at hiring, both Plaintiffs
 act or omission giving rise to such action was         were hired prior to April 9, 2011, when the
 in good faith and that he had reasonable               WTPA took effect. Therefore, Defendants
 grounds for believing that his act or omission         are not liable for violating Section 195(1).
 was not a violation of the Fair Labor                  Carter v. Tuttnaeur U.S.A. Co., 78 F. Supp.
 Standards Act.” 29 U.S.C §§ 216(b), 260.               3d 564, 570 (E.D.N.Y. 2015).
 “The employer bears the burden of proving
 good faith and reasonableness, but the burden                  Section 195(3) of the WTPA requires
 is a difficult one, with double damages being          employers to provide their employees with
 the norm and single damages the exception.”            written wage statements containing, inter
 Herman v. RSR Sec. Servs. Ltd., 172 F.3d               alia, “the dates of work covered by that
 132, 142 (2d Cir. 1999). Where the plaintiff           payment of wages; name of employee; name
 has demonstrated a violation of the minimum            of employer; address and phone number of
 wage,      overtime,     or      spread-of-hours       employer; rate or rates of pay and basis
 provisions, NYLL provides for liquidated               thereof.” N.Y. Lab. Law § 195(3). An
 damages “unless the employer proves a good             employer who violates this requirement is
 faith basis to believe that its underpayment of        liable to the employee at a rate of $250 per
 wages was in compliance with the law.” N.Y.            day to a maximum of $5,000. N.Y. Lab. Law
 Lab. Law § 198 (1-a). NYLL provided for                § 198(1-d). Here, Plaintiffs allege that they
 25% liquidated damages until April 9, 2011,            never received accurate wage statements with
 when the amount increased to 100%. Id.                 their weekly pay as required by the NYLL
                                                        beginning on April 9, 2011. (Compl. ¶¶ 49,
         Here,    Plaintiffs     allege   that          66). Thus, Defendants are liable for violating
 Defendants willfully violated both the FLSA            Section 195(3) of the WTPA for both
 and the NYLL. (Compl. ¶¶ 87, 91, 95, 99).              Plaintiffs.
 Because the Defendants have defaulted, they
 have failed to carry their burden of                    III. Damages
 demonstrating that these violations were not
 willful. See Herman, 172 F.3d at 142. Thus,                    Having established liability, Plaintiff
 Defendants are liable for liquidated damages           must provide an evidentiary basis such that
 for violations of minimum wage, overtime,              damages can be “ascertained with reasonable
 and spread-of-hours regulations.                       certainty.” Metro Foundation Contractors,
                                                        Inc., 699 F.3d at 234. When a defendant
                                                        defaults, they deprive the plaintiff “of the
                                                        necessary employee records required by

                                                    7
Case 1:16-cv-05303-DLI-RER Document 40 Filed 10/17/18 Page 8 of 14 PageID #: 445



 the FLSA, thus hampering plaintiff's ability          overtime wages on 18 hours per week (58
 to prove his damages.” Santillan v. Henao,            hours - 40 hours) for 35 weeks for a total of
 822 F. Supp.2d 284, 293–94 (E.D.N.Y.                  $4,076.1 ($6.47 * 18 hours per week * 35
 2011). In such situations, a plaintiff’s sworn        weeks). From September 2015 until July 23,
 declarations “containing information as to            2016, Perez Campos received $800 per week
 hours worked and rates of pay based on                for 58 hours worked. (Perez Campos Aff. ¶¶
 estimation and recollection,” even if the             11, 14). This represents a regular rate of
 information provided is general and not               $13.79 per hour ($800 / 58 hours). During
 detailed, is considered a sufficient basis for        this period, Perez Campos’s overtime rate
 the determination of damages. Id at 293;              was $20.69 per hour ($13.79*1.5). He is
 Herrera v. Tri-State Kitchen and Bath, Inc.,          owed unpaid overtime wages on 18 hours per
 No. 14-CV-1695 (ARR)(MDG), 2015 WL                    week for 46 weeks for a total of $5,713.20
 1529653, at *8 (E.D.N.Y. Mar. 31, 2015)               ($6.90 * 18 hours per week * 46 weeks). In
 (finding inquest hearing unnecessary where            total, Defendants owe Perez Campos
 plaintiffs submitted sworn statements                 $41,152.02 in unpaid overtime.
 regarding their pay rates and hours worked).
 Here, Plaintiffs’ Affidavits provide sufficient                  ii.   Liquidated damages
 evidence to determine damages. (See Dkt.
 No. 37-8 (“Perez Campos Aff.”); Dkt. No.                       Plaintiffs request liquidated damages
 37-9 (“Gonzales Aff.”)).                              under both the FLSA and the NYLL. (Compl.
                                                       ¶ (f), (n)). However, a cumulative award for
     A. Ricardo Perez Campos 5                         liquidated damages under both the FLSA and
                                                       NYLL is no longer available in the Second
            i. Overtime Owed                           Circuit. Chowdhury v. Hamza Express Food
                                                       Corp., 666 F. App'x 59, 60 (2d Cir. 2016).
         According to Perez Campos’s                   Because the Plaintiffs should “be permitted
 Affidavit, from September 2010, until                 to recover under the statute that provides the
 January 2015, he was paid $750 weekly for             greatest relief,” Santana v. Latino Express
 64 hours of work. (Perez Campos Aff. ¶¶ 10,           Restaurants, Inc., 198 F. Supp. 3d 285, 294
 13). This represents a regular rate of $11.72         (S.D.N.Y. 2016) (internal quotations
 per hour ($750 / 64 hours). Perez Campos is           omitted), Plaintiffs here should be awarded
 therefore entitled to an overtime rate of             liquidated damages under the NYLL which
 $17.58 an hour ($11.72 * 1.5). He is owed             goes back six years and allows for an
 unpaid overtime wages on 24 hours per week            additional recovery of pre-judgment interest.
 (64 hours - 40 hours) for 223 weeks for a total       See N.Y. Lab. Law § 198(1–a); see also
 of $31,362.72 ($5.86 * 24 hours per week *            Brock v. Superior Care, Inc., 840 F.2d 1054,
 223 weeks). From January 2015 until                   1064 (2d Cir. 1988) (“It is well settled that in
 September 2015, Perez Campos worked 58                an action for violations of the Fair Labor
 hours and received $750 per week. (Perez              Standards Act prejudgment interest may not
 Campos Aff. ¶¶ 11, 13). This represents a             be awarded in addition to liquidated
 regular rate of $12.93 per hour ($750 / 58            damages.”).
 hours). During this period, Perez Campos
 should have received $19.40 per hour                         Prior to April 9, 2011, the NYLL only
 ($12.93*1.5) for overtime. He is owed unpaid          allowed employees to recover twenty-five

 5
  For a complete breakdown of damages for Perez
 Campos, see infra Appendix A.

                                                   8
Case 1:16-cv-05303-DLI-RER Document 40 Filed 10/17/18 Page 9 of 14 PageID #: 446



 percent of the total minimum wage, overtime,                   From December 31, 2014, to May 31,
 and spread-of-hours pay owed as liquidated              2015, Gonzalez earned $0.46 per hour below
 damages. However, as of April 9, 2011, the              the minimum wage, for an underpayment of
 NYLL allows employees to recover one-                   $32.20 per week ($0.46*70 hours).
 hundred percent of their minimum wage,                  Defendants thus owe Gonzalez $708.40
 overtime and spread-of-hours pay owed as                ($32.20 * 22 weeks) in minimum wage
 liquidated damages. N.Y. Lab. Law § 198 (1-             damages during this time. From June 1, 2015,
 a). Perez Campos is thus owed $984.48 in                to October 31, 2015, Gonzales earned $0.18
 liquidated damages prior to April 9, 2011,              per hour below minimum wage for an
 and $37,214.10 in liquidated damages from               underpayment of $277.20 ($0.18 * 70 hours
 April 9, 2011, until July 23, 2016, for a total         per week * 22 weeks). In total, Defendants
 of $38,198.58.                                          owe Gonzalez $985.60 for failure to pay
                                                         minimum wage.
             iii.   Statutory damages
                                                                   ii. Overtime
          Where an employer violates NYLL §
 195(3), they are liable to the employee at a                   According to Gonzalez’s Affidavit,
 rate of $250 per day to a maximum of $5,000.            from September 2010 until January 2013, he
 N.Y. Lab. Law § 198(1-d). Here Defendants               was paid $560 weekly for 70 hours of work.
 owe Perez Campos the maximum penalty of                 (Gonzalez Aff. ¶¶ 10, 13). This represents a
 $5,000 for failure to comply with NYLL §                regular rate of $8.00 per hour ($560 / 70
 195(3). (See Perez Campos Aff. ¶ 19;                    hours). Gonzales is therefore entitled to
 Gonzalez Aff. ¶ 20).                                    unpaid overtime of $12.00 an hour ($8.00 *
                                                         1.5). He is owed unpaid overtime wages on
     B. Gerardo Gonzalez 6                               30 hours per week (70 hours - 40 hours) for
                                                         108 weeks for a total of $12,960.00 ($4.00 *
             i. Minimum Wage
                                                         30 hours per week * 108 weeks). From
         From December 31, 2014, to                      January 2013 until December 30, 2014,
 December 30, 2015, the minimum wage in                  Gonzalez worked 70 hours and received $580
 New York was $8.75 per hour. See N.Y. Lab.              per week. (Gonzalez Aff. ¶¶ 10, 14). This
 Law § 652. From December 31, 2014, to May               represents a regular rate of $8.29 per hour
 31, 2015, Gonzalez worked about seventy                 ($580 / 70 hours). During this period,
 hours per week but was paid a fixed salary of           Gonzalez should have received an additional
 $580 per week. (Compl. ¶ 56, 60-61). Thus,              $12.43 per hour ($8.29*1.5) for overtime. He
 during this period Gonzales earned $8.29 per            is owed unpaid overtime wages on 30 hours
 hour ($580 / 70 hours). From June 1, 2015, to           per week for 104 weeks for a total of
 October 31, 2015, Gonzales worked 70 hours              $12,916.80 ($4.14 * 30 hours per week * 104
 per week and earned $600 per week, or $8.57             weeks).
 per hour ($600 / 70 hours). Therefore, from
                                                                From December 31, 2015, until May
 December 31, 2014 until October 31, 2015,
                                                         31, 2015, Gonzalez received $580 per week
 Defendants paid Gonzalez less than the
                                                         for 70 hours worked for a regular rate of
 minimum wage.
                                                         $8.29 per hour. (Gonzalez Aff. ¶¶ 10, 15).
                                                         However, on December 31, 2015, the New

 6
  For a complete accounting of Gonzalez’s damages,
 see infra Appendix B.

                                                     9
Case 1:16-cv-05303-DLI-RER Document 40 Filed 10/17/18 Page 10 of 14 PageID #: 447



 York minimum wage increased to $8.75 per                         iv. Liquidated damages
 hour, see N.Y. Lab. Law § 652, or $0.46 more
 than Gonzalez received per hour. Because the                  Gonzales is entitled to recover
 overtime rate is calculated from the minimum          liquidated damages under the NYLL. N.Y.
 hourly wage, Gonzalez should have received            Lab. Law § 198 (1-a). Defendants owe
 $13.13 per hour ($8.75*1.5) for overtime. He          Gonzales liquidated damages of twenty-five
 is owed unpaid overtime wages on 30 hours             percent of his unpaid minimum wage,
 per week for 22 weeks for a total of $2,890.80        overtime, and spread-of-hours pay from
 ($4.38 * 30 hours per week * 22 weeks).               September 23, 2010, to April 9, 2011, for a
 From June 2015 to November 2015,                      total of $840.00. Defendants owe Gonzalez
 Gonzales was paid $600 per week for 70                liquidated damages of one-hundred percent
 hours, for an hourly rate of $8.57 per hour.          from April 9, 2011, to July 23, 2016, or
 As this rate is also below the minimum wage           $37,071.28. In total, Defendants owe
 of $8.75, Gonzalez should have received an            Gonzales liquidated damages in the amount
 overtime rate of $13.13 for a total of                of $37,911.28.
 $2,890.80 ($4.38 * 30 hours per week * 22
 weeks) in overtime pay during this period.                       v. Statutory damages
 From November 2015 until June 23, 2016,
 Gonzalez worked 64 hours per week and was                     Defendants failed to provide
 paid $600 per week. (Gonzalez Aff. ¶¶ 11,             Gonzalez with proper wage statements each
 15). This represents a regular hourly rate of         payday. Accordingly, Defendants owe
 $9.38 ($600 / 64 hours). During this period,          Gonzalez $5,000 in statutory damages for
 Gonzalez should have received an additional           violating NYLL § 195(3). (See Gonzalez Aff.
 $14.07 per hour ($9.38*1.5) for overtime. He          ¶ 20).
 is owed unpaid overtime wages on 24 hours
                                                              C. Pre-judgment Interest
 per week for 38 weeks for a total of $4,277.28
 ($4.69 * 24 hours per week * 38 weeks). In                    Under NYLL, the Plaintiffs are
 total, Defendants owe Gonzalez $37,135.68             entitled to prejudgment interest on all unpaid
 in unpaid overtime.                                   wages at a statutory rate of nine percent. N.Y.
                                                       Lab. Law § 198 (1-a); N.Y. Civ. Prac. L. &
            iii. Spread of Hours
                                                       R. §§ 5001(b), 5004. “Prejudgment interest is
         Throughout his entire employment              calculated on the unpaid wages due under the
 with Defendants, Gonzalez worked more                 NYLL, not on the liquidated damages
 than ten hours per day for six days each week.        awarded under the state law.” Fermin, 93 F.
 (Gonzalez Aff. ¶¶ 10-11). Defendants never            Supp. 3d at 49 (internal quotations omitted).
 paid Gonzales an extra hour at minimum                Courts have “wide discretion in determining
 wage for his shifts lasting more than ten             a reasonable date from which to award pre-
 hours. (Gonzales Aff. ¶ 22); N.Y. Comp.               judgment interest.” Conway v. Icahn & Co.,
 Codes R. & Regs. tit. 12, §§ 142-2.4.                 16 F.3d 504, 512 (2d Cir. 1994). Most courts
 However, Gonzales was only eligible for               in this district calculate simple prejudgment
 spread-of-hours pay during the ten-month              interest in NYLL actions from the midpoint
 period from December 31, 2014, to October             date of the claims through the date judgment
 31, 2015, that he was paid below minimum              is entered. Fermin, 93 F. Supp. 3d at 49
 wage. See Fermin, 93 F. Supp. 3d at 45.               (quoting Gortat v. Capala Bros., 949 F.
 Therefore, Defendants owe Gonzalez                    Supp. 2d 374, 386 (E.D.N.Y. 2013)). In this
 $2,310.00 in spread-of-hours pay.                     case, the midpoint of both of the Plaintiffs’

                                                  10
Case 1:16-cv-05303-DLI-RER Document 40 Filed 10/17/18 Page 11 of 14 PageID #: 448



 claims is August 24, 2013. Therefore,                     Carey, 711 F.2d at 1148). When establishing
 Plaintiffs should receive pre-judgment                    whether the number of hours billed are
 interest of nine percent per day on their                 reasonable, the court should remove hours
 minimum wage, overtime, and spread of                     that are “excessive, duplicative, or
 hours damages from August 24, 2013 until                  unnecessary.” Finkel v. Metro Sign and
 the date of judgment.                                     Maint. Corp., No. 09-cv-4416 (SJ) (CLP),
                                                           2010 WL 3940448, at *16 (E.D.N.Y. Aug.
     D. Attorney’s Fees and Costs                          12, 2010), adopted, 2010 WL 3927512
                                                           (E.D.N.Y. Oct. 5, 2010).
         As the prevailing party following the
 Defendants’ default, Plaintiffs seek to                           In support of their request for fees and
 recover reasonable attorneys’ fees and costs.             costs, Plaintiffs submit a declaration by
 See 29 U.S.C. § 216(b); N.Y. Lab. Law §                   attorney Colin Mulholland, (Dkt. No. 37
 663(1). In the Second Circuit, the amount of              (“Mulholland Decl.”)), billing records for
 attorney’s fees awarded to a prevailing party             attorneys      Michael       Faillace,     Colin
 is    determined       by     calculating      the        Mulholland, and Haleigh Amant, and a list of
 “presumptively reasonable fee” or what a                  disbursements. (Dkt. No. 37-11, (“Billing
 “reasonable, paying client would be willing               Records”)). Plaintiffs record 4.9 hours for
 to pay.” Simmons v. N.Y. City Transit Auth.,              Michael Faillace at $450 per hour, 7.1 hours
 575 F.3d 170, 174 (2d Cir. 2009); Arbor Hill              for Colin Mulholland at $350 per hour, and 9
 Concerned Citizens Neighborhood Ass’n v.                  hours for Haleigh Amant at $250 per hour,
 County of Albany and Albany County Bd. Of                 for a total of 21 total hours and $6,940.00 in
 Elections, 522 F.3d 182, 190 (2d Cir. 2008);              fees. (Mulholland Decl. ¶ 84; Billing
 E. Sav. Bank, FSB v. Strez, No. 11-cv-1543                Records). Time records reflect a reasonable
 (ENV) (LB), 2013 WL 6834806, at *4                        amount of time spent on each task.
 (E.D.N.Y. Dec. 20, 2013). The court can
 determine this fee by multiplying the hours                        To determine reasonable hourly rates,
 reasonably spent on the litigation by a                   courts in this Circuit follow the forum rule set
 “reasonable hourly rate” based on the                     forth in Simmons, which instructs the district
 “prevailing [hourly rate] in the community . .            court to use the prevailing hourly rates in the
 . where the district court sits.” Arbor Hill, 522         district where it sits. See Simmons, 575 F.3d
 F.3d at 190.                                              at 175–76. Courts in this district have
                                                           awarded, at the high end of the spectrum,
         The party seeking reimbursement of                $450 for partners, $300 for associates, and
 attorney’s fees bears the burden of proving               $200 for recent graduates. See Cuevas v.
 the reasonableness and the necessity of the               Ruby Enterprises of New York, Inc., No. 10-
 hours spent and the rates charged. See                    cv-5257 (JS) (WDW), 2013 WL 3057715, at
 generally N.Y.S. Ass’n for Retarded                       *2 (E.D.N.Y. June 17, 2013) (internal
 Children, Inc. v. Carey, 711 F.2d 1136, 1148              citations omitted). Michael Faillace is the
 (2d Cir. 1983). Contemporaneous time                      managing partner at Michael Faillace &
 records that account for “the date, the hours             Associates, P.C. and has been practicing
 expended, and the nature of the work done”                employment law since 1983. (Mulholland
 must accompany requests for attorney’s fees.              Decl. ¶ 84(i)). His thiry-five years of
 Koon Chun Hing Kee Soy & Sauce Factory,                   experience and expertise in the field warrant
 Ltd. v. Kun Fung USA Trading Co. Inc., No.                the fee of $450 per hour. Colin Mulholland
 07-cv-2568 (JG) (SMG), 2012 WL 1414872,                   has been in practice since 2012 and has been
 at *10 (E.D.N.Y. Jan. 20, 2012) (quoting                  an associate at Michael Faillace &

                                                      11
Case 1:16-cv-05303-DLI-RER Document 40 Filed 10/17/18 Page 12 of 14 PageID #: 449



 Associates, P.C. since 2017. (Mulholland              sum of $173,863.16 plus pre- and post-
 Decl. ¶ 84(ii)). Haleigh Amant is a first year        judgment interest. This amount includes:
 associate who graduated from law school in
 2017. (Mulholland Decl. ¶ 84(iii)). The                    1. $84,350.60 in damages for overtime
 requested hourly rates for Mulholland and                     and spread-of-hours violations, and
 Amant exceed the hourly rates for associates                  liquidated and statutory damages,
 in this district with comparable experience.                  for Perez Campos;
 Thus, I respectfully recommend reducing the                2. $83,342.56 in damages for
 hourly rate of Mulholland to $250 per hour                    minimum wage, overtime, and
 and the hourly rate of Amant to $175 per                      spread-of-hours violations, and
 hour. See Quiroz v. Luigi’s Dolceria, Inc.,                   liquidated and statutory damages,
 No. 14-CV-871 (VVP), 2016 WL 6311868,                         for Gonzalez;
 at *2 (E.D.N.Y. Oct. 28, 2016) (awarding                   3. $6,170 in costs and attorney’s fees.
 $200-$300 per hour for senior associates and
 $100-$200 per hour for junior associates).                    Any objection to this Report and
 This would reduce the overall attorney’s fees         Recommendation must be filed with the
 award to $5,555.00.                                   Clerk of the Court and the Honorable Dora L.
                                                       Irizarry within fourteen (14) days of receipt
         Plaintiffs also submit costs totaling         of this Report. Failure to file objections
 $615.00, consisting of the $400 filing fee and        within this specified time waives the right to
 $215 for process servers. (Billing Records at         appeal the District Court’s order. See 28
 2). I find these costs to be reasonable and           U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(e),
 accordingly recommend awarding attorney’s             72; Small v. Sec’y of Health and Human
 fees and costs in the amount of $6,170.00.            Servs., 892 F. 2d 15, 16 (2d Cir. 1989).

               CONCLUSION

         Based on the foregoing, the
 undersigned respectfully recommends that                     SO ORDERED.
 Plaintiffs be awarded damages in the total

                                                                      /s/                 _
                                                              RAMON E. REYES, JR.
                                                              United States Magistrate Judge

                                                              Dated: October 17, 2018
                                                                    Brooklyn, New York




                                                  12
Case 1:16-cv-05303-DLI-RER Document 40 Filed 10/17/18 Page 13 of 14 PageID #: 450



                                                  Appendix A
                                  Damage Calculations for Ricardo Perez Campos

                                  9/23/10-         4/9/11-          1/1/15-           9/1/15-
   Time Period
                                    4/8/11        12/31/14          8/31/15           7/23/16             TOTAL AWARD:
   Weekly Pay                      $750.00         $750.00          $750.00               $800.00

   Regular Hourly Rate1
                                    $11.72           $11.72          $12.93                $13.79
   Overtime Rate2                   $17.58           $17.58          $19.40                $20.69

   Overtime Hours
   Worked Per Week3
                                         24               24              18                  18
   Overtime Pay Owed
   Per Week4                       $140.64         $140.64          $116.46               $124.20
   Total Weeks In Time
   Period                                28             195               35                  46
   Total Overtime
   Owed5                         $3,937.92      $27,424.80        $4,076.10          $5,713.20                 $41,152.02
   Total Back Wages
   Owed                          $3,937.92      $27,424.80        $4,076.10          $5,713.20                 $41,152.02
   Liquidated Damages
   Rate                                25%            100%             100%                 100%
   Total Liquidated
   Damages Owed6                   $984.48      $27,424.80        $4,076.10          $5,713.20                 $38,198.58
   Statutory Damages
   Owed                              $0.00       $5,000.00             $0.00                $0.00               $5,000.00
   Pre-Judgment Interest
   Rate                                                                                               9% from 8/24/2013
   Total Damages                                                                                               $84,350.60


            1: Regular Hourly Rate = (total pay per week) /(total hours worked per week). See 29 C.F.R. § 778.109.

                                       2: Overtime Rate = (Regular Hourly Rate) x (1.5)

             3: Overtime hours worked per week: Calculated based on Perez Campos' Affidavit. (Dkt. No. 37-8).
            4: Overtime Pay Owed Per Week = (Overtime Rate-Regular Rate) x (Overtime Hours Worked Per Week)

                    5: Total Overtime Owed = (Overtime Pay Owed Per Week) x (Total Weeks In Time Period).

    6: Liquidated Damages = (Spread of Hours Owed + Total Overtime Owed + Minimum Wage Owed) x (Liquidated Damages
                                                           Rate)




                                                            13
Case 1:16-cv-05303-DLI-RER Document 40 Filed 10/17/18 Page 14 of 14 PageID #: 451



                                                      Appendix B
                                        Damage Calculations for Gerardo Gonzalez

                        9/23/10-        4/9/11-          1/1/13-           12/31/14-        6/1/15-         11/1/15-         TOTAL
  Time Period
                        4/8/11          12/31/12         12/30/14          5/31/15          10/31/15        7/23/16          AWARD:
  Weekly Pay              $560.00           $560.00          $580.00           $580.00         $600.00           $600.00
  Regular Hourly
  Rate1                       $8.00             $8.00            $8.29            $8.29            $8.57             $9.38
  Minimum Wage                $7.25             $7.25            $8.00            $8.75            $8.75             $9.00
  Amount under
  minimum wage                                                                    $0.46            $0.18
  Overtime Rate2            $12.00           $12.00            $12.43           $13.13          $13.13             $14.07
  Overtime Hours
  Worked Per
  Week3                          30                30               30                30              30                24
  Overtime Pay
                          $120.00           $120.00          $124.20           $131.40         $131.40           $112.56
  Owed Per Week4
  Total Weeks In
  Time Period                    28                90              104                22              22                38
  Total Minimum
                                                                               $708.40         $277.20                          $985.60
  Wage Owed5
  Total Overtime
                        $3,360.00       $10,800.00       $12,916.80         $2,890.80        $2,890.80         $4,277.28     $37,135.68
  Owed6
  Spread of Hours
                                                                            $1,155.00        $1,155.00                        $2,310.00
  Owed7
  Total Back Wages
                        $3,360.00       $10,800.00       $12,916.80         $4,754.20        $4,323.00         $4,277.28     $40,431.28
  Owed
  Liquidated
  Damages Rate                 25%             100%              100%             100%            100%              100%
  Total Liquidated
                          $840.00       $10,800.00       $12,916.80         $4,754.20        $4,323.00         $4,277.28     $37,911.28
  Damages Owed8
  Statutory
                                          $5,000.00                                                                           $5,000.00
  Damages Owed
  Pre-Judgment                                                                                                                  9% from
  Interest Rate                                                                                                               8/24/2013
  Total Damages                                                                                                              $83,342.56
                    1: Regular Hourly Rate = (total pay per week) /(total hours worked per week). See 29 C.F.R. § 778.109.
                                                2: Overtime Rate = (Regular Hourly Rate) x (1.5)
                     3: Overtime hours worked per week: Calculated based on Perez Campos' Affidavit. (Dkt. No. 37-8).
                   4: Overtime Pay Owed Per Week = (Overtime Rate - Regular Rate) x (Overtime Hours Worked Per Week)
         5. Total Minimum Wage Owed = (minimum wage owed per hour) x (number of hours worked) x (Total weeks in time period)
                          6: Total Overtime Owed = (Overtime Pay Owed Per Week) x (Total Weeks In Time Period)
                    7: Spread of Hours = (minimum wage rate) x (number of recorded +10 hour days during time period)
        8: Liquidated Damages = (Spread of Hours Owed + Total Overtime Owed + Minimum Wage Owed) x (Liquidated Damages Rate)




                                                                  14
